USDC IN/ND case 2:20-cv-00009-JVB-JEM document 13 filed 01/30/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

LARRY DAVENPORT,                                  )
         Plaintiff,                               )
                                                  )
       v.                                         )   CAUSE NO.: 2:20-CV-9-JVB-JEM
                                                  )
AMMAR ALHAJ, et al.,                              )
         Defendants.                              )

                                              ORDER

       This matter is before the Court on Plaintiff’s Motion to Remand [DE 9], filed by Plaintiff

on January 14, 2020. No response was filed.

       Plaintiff filed his complaint in Lake County, Indiana, Superior Court on December 5, 2019.

On January 8, 2020, Defendant Navajo Express, Inc. filed a notice of removal, alleging diversity

of the parties. Among the allegations of citizenship is an allegation that Defendant Matthew N.

Schafer is a citizen of Indiana.

       Pursuant to 28 U.S.C. § 1441(b)(2), “[a] civil action otherwise removable solely on the

basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought.” Accordingly, Plaintiff has shown that he is entitled to the requested relief.

       Therefore, the Court GRANTS Plaintiff’s Motion to Remand [DE 9] and REMANDS this

case, which was Cause No. 45D05-1912-CT-001257 in state court, to Lake County, Indiana,

Superior Court.

       SO ORDERED on January 30, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT
